Spain, J.
Appeal from a decision of the Workers’ Compensation Board, filed September 25, 1996, which ruled that claimant sustained an accidental injury in the course of her employment and awarded workers’ compensation benefits.
Claimant, an employee of Hillside Manor-Nursing Center, the employer herein, was injured when she fell on the sidewalk in front of her place of employment while leaving work for the day. The Workers’ Compensation Board, in reversing the deci*716sion of the Workers’ Compensation Law Judge, held that “claimant is entitled to safe ingress and egress, that she sustained an accidental injury * * * and that the accident occurred within the precincts of her employment”. The employer and its workers’ compensation insurance carrier appeal.
“As a general rule, accidents occurring on a public street, away from the place of employment and outside working hours, are not considered to have arisen in the course of employment” (Matter of Jacobs v Dellwood Foods, 130 AD2d 848, 849, lv denied 70 NY2d 608; see, Matter of Husted v Seneca Steel Serv., 41 NY2d 140, 144). However, “[w]hile on the employer’s premises, going to or coming from work is generally considered an incident of the employment” (Sicktish v Vulcan Indus., 33 AD2d 975, 976; see, Matter of Evans v J.W. Mays, Inc., 25 AD2d 597, 598, lv denied 17 NY2d 423). The record reveals that claimant finished working at approximately 4:00 p.m., exited the building by the main entrance, walked under a canopy, turned left and then fell as she walked along the sidewalk in front of her employer’s building.
In our view, there is substantial evidence in the record to support the Board’s determination that claimant’s injury arose out of and in the course of her employment.
Cardona, P. J., Peters, Carpinello and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.